Citation Nr: 9909622	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and VA psychologist



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to March 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision 
which denied an increased rating for the veteran's service-
connected schizophrenia.  A personal hearing at the RO was 
conducted in November 1992.  The Board remanded the appeal to 
the RO for additional development in September 1995.  

By rating action in May 1996, the RO denied service 
connection for PTSD and entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The veteran expressed dissatisfaction with the denial of PTSD 
and perfected an appeal of this issue.  The veteran did not 
appeal the denial of a total rating claim.  

By rating action in November 1997, the RO denied, in part, 
entitlement to a total rating for compensation purposes based 
on individual unemployability and service connection for 
polysubstance abuse as secondary to the service-connected 
schizophrenia.  The veteran and his representative were 
notified of this decision and did not appeal.  Accordingly, 
these issues are not in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  

5.  The symptoms of the veteran's schizophrenia are of such 
severity as to produce total social and industrial 
inadaptability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  

2.  The criteria for an increased rating to 100 percent for 
the veteran's service-connected schizophrenia are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.129, 4.130, Diagnostic Code 9203 (as in effect prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Initially, it is noted that service connection for 
schizophrenia was established by rating action in June 1974, 
and a 30 percent evaluation assigned, effective from February 
28, 1974 on the basis that the veteran was treated for 
psychiatric problems during service, manifested by feelings 
of paranoia and thought disturbance, and a post-service 
diagnosis of schizophrenia by VA in December 1973.  

The 30 percent evaluation was reduced to 10 percent by rating 
action in April 1977.  By rating action in July 1979, the RO 
assigned a temporary total rating (TTR) based on 
hospitalization, effective from May 1, to July 1, 1979, and 
then assigned schedular rating of 30 percent.  Except for 
TTR's (under the provisions of 38 C.F.R. § 4.29) from June 26 
to August 1, 1984 and from April 28, to June 1, 1990, the 30 
percent evaluation remained in effect until the present 
appeal.  

Additionally, the Board notes that, with regard to the 
veteran's claim of service connection for PTSD, the service 
medical records, and all post-service medical records prior 
to the present claim, do not contain any diagnosis of PTSD.  
The veteran made no mention of flashbacks, nightmares, 
intrusive thoughts, etc., pertaining to service or to any 
incident in Vietnam on any of the numerous VA or private 
psychiatric medical reports of record prior to 1991.  
Moreover, prior to the filing of this claim, there was no 
diagnosis of PTSD.  Accordingly, while the Board has reviewed 
all of the evidence in the claims file, the Board will focus 
primarily on the pertinent medical evidence received in 
connection with the current claim.  

The veteran's personnel records indicate that he was assigned 
to Service Battery, 6th Bn, 14th Arty, in the Republic of 
Vietnam on January 21, 1970, and was reassigned to a military 
hospital in Vietnam on July 8, 1970.  The veteran was 
subsequently transferred to a military hospital stateside on 
July 22, 1970.  The veteran's personnel records indicate his 
military occupation was a cook, and that he was authorized to 
wear the National Defense Service Medal, the Vietnam Campaign 
Medal with 60 device, and an Overseas Service Bar.  The 
record also indicates that the veteran was in Vietnam during 
the Vietnam Winter-Spring 70 campaign.  He did not receive 
any combat action awards or decorations for valor.  

VA medical records from May 1991 to May 1992, show treatment 
primarily for polysubstance abuse and mental health problems.  
A VA progress note in May 1991 indicated that the veteran had 
started to use cocaine again and was experiencing occasional 
hallucinations.  The veteran was alert, calm and coherent on 
examination.  His memory was clear and he was well oriented.  
The assessment included history of atypical psychosis with 
elements of PTSD, polysubstance abuse and borderline 
personality disorder.  The examiner commented that the 
veteran was currently able to work.  A November 1991 progress 
note indicated that the veteran was "doing well," was still 
on crack and THC, and that he had no intention of stopping 
(his drug use).  The assessment was psychosis in remission, 
probably secondary to polysubstance abuse and schizoaffective 
disorder.  A May 1992 progress note indicated that the 
veteran had quit using pot and cocaine.  He was more nervous 
and heard voices, but was calm, cheerful and coherent on 
examination.  The veteran was moderately withdrawn, socially.  
His affect was bland and he was not delusional.  The examiner 
indicated that there was no change in the diagnoses from 
November 1991.  It was also noted that the veteran did not 
want treatment other than his current medications.  

Copies of medical records from G. Weber Bryan Psychiatric 
Hospital, received in May 1992, show that the veteran was 
committed for evaluation by court order in January 1984, and 
was discharged in February 1984.  The diagnosis was chronic 
paranoid schizophrenia.  

The veteran indicated that he received treatment at the June 
Buchanan Clinic and executed an Authorization for Release of 
Information in May 1992.  A response from that facility 
received in June 1992, indicated that there were no records 
found pertaining to the veteran.  

Copies of medical records from Eastern State Hospital were 
received in June 1992.  The records indicated that the 
veteran was hospitalized by court order from June to August 
1984.  The diagnosis at discharge was schizophrenia, 
paranoid, chronic.  

Received in September 1992, were copies of VA medical records 
for treatment from April 1990 to September 1992.  The veteran 
was hospitalized in April 1990 for psychiatric treatment.  
The discharge summary report indicated that the veteran had 
been noncompliant with his medications for the previous two 
months and his condition was complicated by his persistent 
polysubstance abuse, including alcohol, intravenous and 
intranasal use of cocaine and marijuana.  The diagnoses at 
the time of discharge included schizophrenia, chronic, 
paranoid type, and polysubstance abuse.  In June 1992, the 
veteran reported that he had "war nightmares" and was a 
light sleeper.  The psychologist's notes indicated that the 
veteran had an exaggerated startle reaction and was 
hypervigilant.  The assessment was schizophrenia, paranoid 
type.  The following month, the veteran was seen by the same 
counselor and reported continued problems with symptoms of 
PTSD and schizophrenia.  The veteran reported sleep 
disturbance, war dreams and avoidance of crowds.  The 
assessments included schizophrenia and PTSD (Vietnam), 
chronic.  

A VA progress note in September 1992 indicated that the 
veteran was still drinking regularly, but was not using 
cocaine.  The veteran reported that he "does nothing" 
during the day, except for watching television and listening 
to the radio.  The veteran reported that he had rare war 
nightmares and flashbacks.  The veteran indicated that he 
tried working as a printer and in construction the previous 
year but "got sick" and "heard noises after trying."  He 
also reported occasional decreased sleep and hallucinations.  
On examination, the veteran was alert, calm and coherent.  He 
was mildly disheveled.  His affect was bland, he was well 
oriented and his memory was clear.  Concentration, 
hypervigilance and suspiciousness were described as mild.  
The veteran was not overtly delusional and his mood was 
mildly depressed.  Abstraction ability was concrete, and he 
had low motivation for change.  The veteran reported that 
"he will never work."  The assessment included history of 
psychosis, polysubstance abuse.  The examiner indicated that 
the veteran had severe social and industrial impairment but 
was able to work part-time.  

The veteran testified at a personal hearing in November 1992 
that his symptoms had worsened over the last couple of years.  
He reported that his few friends were mostly drug addicts or 
alcoholics, and that he pretty much stayed to himself.  He 
also testified that the medications he took seemed to work 
pretty well as long as he continued to take them.  The 
veteran's wife testified that the veteran slept most of the 
day, and did very little around the house in the way of 
chores.  The clinical psychologist testified that he believed 
the veteran's hallucinations and delusions were specifically 
related to his combat experiences.  He also opined that the 
veteran also had coexisting PTSD, and that he was totally 
disabled by virtue of his service-connected psychiatric 
disorder.  

A VA Discharge Summary report indicated that the veteran was 
hospitalized in January 1993 on referral from a VA outpatient 
clinic.  The veteran complained of auditory hallucinations 
for the past 4 months consisting of "screaming," his "name 
being called" and "hearing voices like a phone ringing when 
it isn't."  The veteran also complained of being 
"paranoid," that strangers were "trying to kill me" and 
that God wanted him dead.  The veteran reported that the 
paranoia was worse than usual the past few months.  He also 
reported that he had been "depressed" because he could not 
get his disability increased and was also depressed because 
of his paranoia.  He stated that he was turned down for a 
disability increase in December 1992, and was very upset 
about this because a clinical psychologist had gotten his 
hopes up.  The veteran complained of insomnia consisting 
mostly of waking up throughout the night.  He stated this was 
helped a lot by the Benadryl which was prescribed two weeks 
ago.  The veteran stated that he was eating well and 
described some anhedonia, but stated that his sex life with 
his wife was unaffected.  He still had sex approximately once 
a week and reported that it was still good.  He also 
complained of a super-sensitivity to "noises."  The veteran 
stated that everyday noises, such as coughing and footsteps 
"hurt me, hurt my back," and that the Benadryl relieved 
this as well.  

The veteran was very emotionally labile and on the verge of 
tears.  He stated that he was not paranoid regarding the 
patients on the ward or the nursing staff since he arrived.  
However, he did believe that his wife and son were evading 
him because no one had answered the phone when tried to call 
home.  The veteran complained of a shaking tremor in his legs 
for the past few weeks which was relieved by Benadryl.  He 
stated that he drank a six pack of beer to calm his nerves 
and "to settle down."  He reported smoking marijuana the 
night prior to admission, but he denied using either alcohol 
or marijuana for a few weeks until the previous night.  The 
veteran stated that he drank alcohol and smoked marijuana 
when "I just get too freaked out, man," which he described 
as every "couple to three days."  He reported drinking to 
escape his PTSD.  He stated adamantly that he was not 
interested in the Substance Abuse Treatment Unit whatsoever.  
The veteran reported that his nightmares of Vietnam had been 
better the past month.  The veteran reported that while in 
Vietnam, he tried to kill three South Vietnamese; he thought 
people were reading his mail and changing the writing, and he 
thought that he heard people digging under his barracks and 
that they were trying to kill him.  He reported that he was 
placed on 900 mg of Thorazine at that time, but that it did 
nothing for him.  The veteran also reported that he tried 
suicide with an overdose of Mellaril and Valium about 10 
years ago and then called his sister, who brought him to the 
hospital where he was successfully revived.  The veteran 
denied any suicidal or homicidal ideations and stated that he 
cut down his Prolixin on his own to only 10 to 15 mg BID a 
couple of months ago and increased it back to 20 mg BID when 
his treating physician found out he had decreased it on his 
own.  

The veteran reported that he had been unemployed for the past 
nine years due to mental problems.  He reported that he 
smoked three packs of cigarettes per day and frequently used 
marijuana, but denied cocaine use in the past few months, 
though he did use it "occasionally" before then.  The 
veteran also reported that he was hooked on heroin in 1971 
and quit by himself.  He also reported a history of LSD, 
opium, speed, hash, downers and heroin use.  The veteran was 
given a weekend pass, but returned the following day and 
signed himself out against medical advice.  

The veteran was admitted to the South Carolina Department of 
Mental Health facility for the fourth time through emergency 
admission in January 1993.  According to his wife, the 
veteran was out of contact with reality, attacked her and 
threatened to kill neighbors, and refused to take his 
medications.  On mental status examination, the veteran was 
hesitant and guarded but overall cooperative to treatment 
except for taking his medications, which the veteran claimed 
that he did not need.  He was relevant and coherent and 
without current loose associations.  He admitted to auditory 
hallucinations of voices telling him to kill himself.  On 
another occasion, he claimed that he did not hear voices.  
The veteran also reported visual hallucinations.  When asked 
to described them, the veteran answered "ESP," then laughed 
inappropriately and refused to elaborate.  

At times, the veteran admitted to suicidal ideation, but then 
denied it at other times.  He denied delusions, but appeared 
to be guarded, suspicious, and paranoid.  The veteran 
admitted to threatening his wife and neighbors for unknown 
reasons.  He also admitted to suicidal ideation at times, 
then would deny it; he also denied homicidal ideation.  The 
veteran was well oriented but his affect was inappropriate.  
The veteran did not like to be tested formally for memory, 
but on a general scale he appeared to have intact recent and 
remote memory.  He remembered events leading to his 
hospitalization, what he had for breakfast, and the date and 
place of his birth.  The veteran's intellectual functioning 
appeared to be average.  

During his hospital stay, the veteran refused to take his 
medications, and they were administered despite his refusal.  
The veteran insisted that he was not mentally ill and did not 
need any further care or treatment.  The veteran was 
transferred to a VA facility after one week.  His condition 
at discharge was still guarded and paranoid, but his 
threatening behavior and hostility were decreased.  The final 
diagnosis was schizophrenia, paranoid type.  On Axis V, the 
Global Assessment of Functioning (GAF) score for current was 
30, and 70 for the past year.  On transfer, the GAF score was 
50.   

A VA Discharge Summary report indicated that the veteran was 
admitted on transfer in February 1993.  He received 
psychiatric testing on his second day to rule out depression, 
which was ruled out.  On admission and during the first two 
days of hospitalization, the veteran did not think he needed 
his medications.  However, shortly after admission, he 
changed his attitude and was cooperative.  The veteran was 
quickly promoted in status, but was then demoted for an 
incident on the floor and became very angry.  The veteran's 
mood cleared remarkably well within the first two days of his 
admission, and he was basically a very pleasant man, except 
when his status was demoted near the end of his 
hospitalization.  At that time, the veteran complained of 
being angry and stated that he did not like being angry.  He 
reported that his anger was directed at his wife mostly, and 
that he still had some anger toward his status demotion.  He 
stated he did not care if he and his wife ever got together 
again.  By the last day of his stay, the veteran told his 
treatment team that he had called his wife the evening 
before, and that he thought things were smoothing over.  He 
reported that he was no longer angry with her, and that he 
was optimistic that they would get back together.  The 
veteran was very calm, friendly and cooperative, and he 
stated that he no longer had any anger and that he felt good.  

At the direction of the September 1995 Board remand, the 
veteran was examined by a panel of two psychiatrist to 
evaluate the current status of his service-connected 
schizophrenia and to determine whether he had coexisting 
PTSD.  

When examined by VA in March 1996, the veteran presented 
himself in a rather straightforward fashion, and his affect 
was somewhat dysphoric.  The veteran acknowledged that while 
in Vietnam, he abused various drugs, including liquid speed, 
opium, marijuana, and alcohol.  He related that he was in 
Vietnam only seven months when he was relieved of his duties 
because he experienced a "nervous breakdown" in which he 
apparently experienced hallucinations and delusions.  The 
veteran reported that on his return to civilian life, he 
continued to abuse various substances and admitted that he 
currently abused or used marijuana, alcohol and similar 
substances.  He also reported that he took psychotropic 
medications as issued by a local Comprehensive Care Center 
in his region.  

The veteran indicated that he was a cook in Vietnam, and that 
he saw no combat.  He reported that he was never wounded, but 
did remark that he was near combat action, though never 
directly involved in any of it.  The examiner noted that the 
veteran's medical records indicated that he had been 
hospitalized previously at the medical facility numerous 
times, primarily for psychosis and drug related problems, and 
was treated in other medical facilities as well.  The veteran 
acknowledged that he was in jail numerous times for bizarre 
behavior which was often drug related.  

During the interview, the veteran expressed some hostility 
towards the VA for its low service connected rating of him.  
The veteran underwent psychological testing, including the 
"MMPR" and the "MCMI-III."  On the MMPR, the veteran 
obtained significant elevations on eight of the ten clinical 
scales.  The veteran's FX ratio or index suggested some 
possible exaggeration of symptomatology.  The veteran's 
single highest score on the MMPR was on schizophrenia (two 
standard deviations above the mean).  He also obtained a 
striking elevation on the paranoia scale.  The examiner noted 
that when these two scales were considered together, paranoid 
schizophrenia was suggested as a possible diagnosis.  

The examiner also noted that the MCMI-III test results were 
valid.  The veteran obtained numerous elevations on Axis II 
disorders, including schizoid, schizotypal, borderline, and 
avoidant personality disorders.  The examiner indicated that 
the test results suggested that significant personality 
pathology existed, and that the personality pathology had a 
definite psychotic characterization.  The veteran also 
obtained significant Axis I elevations on the MCMI-III.  He 
had elevations on anxiety, major depression, and dysthymic 
scales.  The veteran obtained a somewhat elevated score on 
the Post Traumatic Stress Scale, although it was 
significantly less than his other Axis I elevations.  The 
examiner commented that in any event, the score did offer 
some degree of support for PTSD in the clinical picture.  The 
diagnoses on Axis I was schizophrenia, paranoid type.  On 
AXIS V the current GAF score was 63.  

The examiner commented that the clinical interview data did 
not provide substantial support for a diagnosis of PTSD for 
which this evaluation was requested.  Instead, the clinical 
interview data pointed to a psychosis as a more suitable 
diagnosis.  Furthermore, the veteran's past and current use 
of illicit substances indicated that this was another 
diagnostic consideration (polysubstance abuse).  The examiner 
indicated that the psychological test results did not lend 
much support for a PTSD diagnosis, and that most of the test 
findings suggested psychosis, particularly paranoid 
schizophrenia.  The MCML-III, which had a PTSD scale, 
indicated the presence of some post traumatic stress 
symptomatology.  However, it was minor in comparison with the 
other forms of pathology the veteran presented.  

The examiner indicated that the veteran's psychological and 
social functioning was moderately impaired, and that most of 
this impairment could not be attributed to his brief tour of 
duty in Vietnam where he failed to see combat and where he 
abused various chemicals.  The examiner opined that the 
veteran's impairment of functioning appeared to be the result 
of pathology but could not be assigned to his military 
service.  Certainly, a portion of his impairment was due to 
his past and current drug abuse.  

When examined by VA in April 1996, the examiner noted that 
the claims file was made available and had been reviewed.  
The veteran reported that he was not in combat, but was 
around an area where nearby positions were targeted on-and-
off by the enemy.  The veteran admitted to being sick and 
nervous during service, and that he had past episodes of 
auditory hallucination, such as, hearing "someone 
screaming" and "ringing telephones" when there were none.  
The veteran reportedly was exhibiting paranoid ideations.  
The veteran also admitted to using alcohol, cocaine, 
marijuana, LSD and downers as "way to calm myself down," 
both during and after service.  The veteran reported that 
when he was in Vietnam, he was assigned to the Pleiku Valley 
and that his duties included transporting C-rations.  The 
veteran reported that he witnessed sniper fire and mortar 
attacks, but that he was not in combat.  The veteran 
complained of nervousness and an inability to work.  He 
described labile moods, being irritable and being upset 
easily.  In response to questions relating to any intrusive 
thoughts, the veteran stated "I don't want to talk about 
it", and indicated that he had reported all of what he went 
through already in past examinations.  

On examination, the veteran came by himself and was casually 
dressed, adequately groomed, cooperative and was not in acute 
distress.  The veteran was spontaneous with his responses, 
relevant and well oriented.  He was not focused on any 
particular intrusive thought, but generally talked about his 
inability to function in any type of work situation.  The 
veteran reported that he was easily upset, irritable and 
unable to consistently do or pursue any occupation.  He did 
not talk about any particular thoughts ascribable to what he 
went through in Vietnam and was not optimistic about his own 
future or his ability to find something productive to do.  
The veteran described problems with irritability and 
difficulty concentrating, but no physiologic hyper-reactivity 
was mentioned or noted on examination.  

The examiner indicated that, with regard to the question of 
whether the veteran's condition was the result of his 
previous diagnosis of schizophrenia versus and/or related to 
a post traumatic stress disorder, based on the veteran's 
current presentation and on review of his records, the 
diagnosis of paranoid schizophrenia appeared to be valid.  
The veteran made mention of having PTSD as contributing to 
his disability, and this was also mentioned in his past 
record as well as focused on during his current evaluation.  
However, the veteran's presentation then and now indicated 
mild symptomatology which was not consistent with the 
criteria in the DSM4 manual.  The veteran appeared to be more 
able to function in the manner he presented himself during 
this assessment, compared to what was mentioned in his past 
records.  The examiner commented that this should not be 
considered as a consistent level of improvement as there was 
the factor of lability in the veteran's presentation.  
Seemingly, this precluded his being more functional in terms 
of the examination findings in the number of years that he 
has been unable to work and per his description "not 
consistently able to perform" which was a factor in terms of 
the veteran being unable to hold on to his employment.  The 
diagnoses included schizophrenia, paranoid, history of 
polysubstance abuse and personality disorder (schizoid, 
schizotypal and avoidant borderline).  On Axis V, the GAF 
score was 60 for both the current and the past year.  

Numerous copies of medical records for treatment from 1993 to 
1995 at Kentucky River Community Care were received in August 
1996.  The medial records reflect various periods of 
hospitalization for what the veteran reported was a long 
history of PTSD and schizophrenia.  The veteran reported 
auditory hallucinations and insomnia and complained that loud 
noises caused him bodily pain.  In a clinical note dated in 
September 1993, the veteran reported a history of alcohol and 
polysubstance abuse since he was 14 years old.  PTSD (or 
history of) and schizophrenia were the principal diagnoses 
offered on each occasion.  

A VA medical report received in August 1996, indicated that 
the veteran was hospitalized for approximately one month from 
December 1993 to January 1994 for treatment of psychiatric 
symptoms.  The veteran was very hostile and demanding on 
admission because he was not given Ativan or Librium or any 
of the benzodiazepines and threatened to leave if he were not 
given the medications.  The final diagnoses included 
schizophrenia, PTSD and polysubstance abuse.  

A VA progress note dated in February 1994, and received in 
August 1996, indicated that the veteran presented himself for 
detoxification but did not want a physical examination.  The 
veteran became angry when informed that he would be expected 
to conform with ward rules and left.  The impression was 
questionable PTSD and schizophrenia.  

In June 1997, copies of Disability Determination and 
Transmittal records from 1974 to 1986 were received from the 
Social Security Administration.  The records indicated that 
the veteran was denied disability compensation in 1974 and 
1983, but was awarded disability benefits for schizophrenia, 
paranoid type, beginning in December 1985.  

Copies of extracts of Daily Staff Journals and After Action 
Reports (AAR) from the 6th Battalion, 14th Artillery (6th Bn, 
14th Arty) were received from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) in August 1997.  
Daily Staff Journals for the period June to October 1970, 
indicated that the area of Tan Canh (Tin Can) received 
several enemy attacks throughout the reported period.  The 
DJ's also indicated the unit's missions, locations, 
casualties sustained and significant combat operations.  An 
extract of an AAR submitted by the 52nd Arty Group, the 
higher headquarters of the 6th Bn, 14th Arty, for the period 
March 31, to May 10, 1970, document that the enemy launched a 
strong rocket and mortar attacks against the area of Dak 
Seang during an attempt to overrun the 52nd Arty Group's base 
Camp.  The report indicated that additional information could 
be obtained from the Morning Reports of the 6th Bn, 14th Arty 
pertaining to daily personnel actions.  It was noted, 
however, that stressors such as the veteran's claim of 
witnessing a Vietnamese soldier being burned to death were 
seldom found in the combat records.  

The veteran was admitted to a VA medical facility in October 
1997 after presenting himself with complaints of psychotic 
symptoms.  The veteran was a poor historian and was unable to 
state specifically what brought him to the hospital, except 
to say the voices were worse.  The veteran would not 
elaborate and appeared irritable upon admission.  According 
to the local Social Services, the veteran had recently been 
released from jail and did not have his medications while 
incarcerated.  On mental status examination at admission, the 
veteran was unkempt and disheveled, and appeared older than 
his stated age.  He was in no acute distress.  His affect was 
flat with depressed mood.  He was oriented to person and 
place only.  The veteran denied any suicidal or homicidal 
thoughts, but admitted to auditory hallucinations.  His 
judgment and insight were very poor.  Intelligence was 
low/average, and he did not appear competent.  

During the hospital course, the veteran underwent milieu 
therapy, observation and documentation of speech and behavior 
patterns, diagnostic interview, appropriate group therapy and 
medication regimen as needed.  Initially, the veteran 
continued to show psychotic symptoms and became agitated on 
more than one occasion, requiring antipsychotic medication.  
Throughout the remainder of his stay, the veteran showed slow 
but progressive improvement on Prolixin 5 mg twice a day.  On 
the 7th day, the veteran requested an "AMA" discharge, 
stating that he did not want any further medication or 
follow-up.  The veteran refused to reconsider and was 
discharged.  Prior to discharge, the veteran was well 
oriented, denied any suicidal or homicidal thoughts and was 
not legally committable.  

Additional medical records from Appalachian Regional Health 
Care, Inc. (ARH), received in April 1998, showed the veteran 
was hospitalized on two occasions in November and December 
1997.  The veteran was initially voluntarily admitted for 
complaints of psychotic symptoms in November 1997.  The 
report indicated that the veteran was transferred from the 
Knott County Jail, where he had been held on charges of 
criminal mischief.  The veteran reported that his television 
was mocking him and that he had racing thoughts.  The veteran 
had a history of non-medical compliance.  The veteran's 
mother reported that he had threatened to kill her on a 
couple of occasions in the past, and that he had broken 
furniture in her house in the past as well.  The veteran 
reported a history of suicidal ideation and attempts.  The 
examiner noted that the veteran was admitted voluntarily but 
that a one-on-one interview was not conducted because the 
veteran declined to participate.  The diagnosis was that of 
psychosis, not otherwise specified.  The veteran was 
transferred back to the county jail on the fourth day.  

The veteran was involuntarily admitted for a 60 day period of 
outpatient commitment in late November 1997.  He complained 
that he needed help and had been depressed for the past 
several days.  The veteran reported that he was afraid 
because he believed someone was following him and was trying 
to kill him.  The veteran was suicidal and reportedly took an 
overdose of Prolixin the night before admission.  The veteran 
reported that he had been smoking marijuana, drinking alcohol 
and taking Xanax since his last discharge.  On mental status 
examination, the veteran had decreased psychomotor activity, 
his mood was dysphoric and he had repeated suicidal and 
paranoid ideations.  He also had paranoid delusions and 
possible thought insertion.  His insight and judgment were 
fair.  

During his hospital stay, the veteran's medications were 
changed to prevent possible overdose in the future.  He 
progressed well and his energy level was dramatically 
improved.  The veteran still remained slightly isolative, 
passive and withdrawn with a lack of volition and ambition; 
no other acute psychotic symptoms were evident.  There were 
no auditory or visual hallucinations or delusions, and the 
veteran denied any suicidal or homicidal ideations.  The 
veteran was started on Prozac and was much improved when 
transferred to Caney Creek Rehabilitation Complex for a 60 
day outpatient commitment.  The diagnoses at discharge 
included schizophrenia, undifferentiated type, polysubstance 
dependence and depression, not otherwise specified.  On Axis 
IV, the stressors were indicated as difficulties in personal 
relationships.  The GAF score on Axis V was 45.  

The Discharge Summary from the Caney Creek Rehabilitation 
Complex indicated that the veteran was referred from the ARH 
Psychiatric Center for continuation of treatment for his 
psychosis in December 1997, and was discharged in March 1998.  
The report noted that the veteran was admitted on December 
29, 1997, probably on a court mandated 60 day detention to 
Caney Creek, although no such documentation was seen in the 
chart.  The veteran reported that he was in jail for several 
days when he started to hear voices.  He reportedly brought 
drugs and alcohol into the jail and was using them.  The 
veteran stated that he felt like he was a prophet and had 
special powers.  He heard voices and felt that people were 
plotting against him.  The veteran complained that his 
television was mocking him, and that he experienced thoughts 
racing through his head.  The veteran complained that his 
head felt like it would explode.  He was angry and crying and 
stated that he wanted an angel to come and get him because he 
believed that he had sinned against God.  The veteran also 
gave a history of thought insertion and thought withdrawal.  
Currently, the veteran denied any auditory hallucinations or 
paranoid delusions.  There were no overt signs of psychosis.  
He reported slight feelings of depression and feelings of 
helplessness and hopelessness, but denied any suicidal or 
homicidal ideation.  

The examiner noted that historically, the veteran had been 
hospitalized more than 20 times, and that most of the 
admissions were involuntary to the state hospital in South 
Carolina.  The veteran was also admitted to several VA 
hospitals, and to the ARH Psychiatric Center three times.  
His major diagnosis on Axis I during these hospitalizations 
was schizophrenia, and he responded well to treatment with 
medication.  The veteran reported that he had taken Haldol, 
Mellaril and Navane in the past and had been on Prolixin for 
several years and was doing pretty well on it.  The examiner 
also noted that there was a history of noncompliance with 
medications which usually led to hospitalizations.  The 
veteran reported that he was usually stressed out and that 
this led to his hospitalization.  The veteran gave a long 
history of substance abuse and reported that he had used 
every illegal substance.  The veteran indicated that he used 
alcohol, marijuana, acid, heroin and cocaine and abused 
intravenous drugs.  He indicated that his last drug use was 
in October while he was in jail.  At the time of admission, 
the veteran had legal charges pending against him, and he was 
brought to the hospital from the Knott county jail where he 
was being held on charges of criminal mischief.  The veteran 
did not attend church services and was neither preoccupied 
religiously or had any spiritual barriers.  

On mental status examination, the veteran was casually 
dressed and casually groomed.  He walked into the room with 
no gait abnormalities, and there was no psychomotor agitation 
or retardation noted.  His mood was "OK" and his affect was 
relevant.  His speech was relevant and goal directed with no 
flight of ideas or loosening of associations.  There were no 
mood swings or any highs or lows, and he denied any racing 
thoughts or panic attacks.  The veteran reported that he had 
no fears and no rituals, and he denied any auditory 
hallucinations or paranoid delusions.  He denied any suicidal 
or homicidal ideation or plan, and was alert and well 
oriented to time.  The veteran's cognitive functioning was 
grossly intact and his insight and judgment were limited.  

The initial diagnoses included schizophrenia, paranoid type 
in partial remission, polysubstance dependence by history, 
and rule out psychotic disorder secondary to polysubstance 
abuse, major depressive disorder with psychotic features and 
schizoaffective disorder, depressed type.  On Axis IV, the 
examiner noted that the veteran's stressors included chronic 
mental illness, noncompliance with medication, history of 
substance abuse and no family support.  The GAF score was 45.  

During his hospital stay, the veteran was initially placed on 
Prozac 20 mg. p.o. q.d. and Prolixin Decanoate IM.  After 
admission, the veteran was oriented to the different programs 
and rules of the facility.  The veteran participated 
willingly and responded very well during his hospital stay.  
He improved dramatically and was sent on several home visits 
which went very well.  The veteran went on to rent an 
apartment for himself and asked to be discharged in March 
1998.  The veteran was discharged to his own apartment to be 
followed at the KRCC Knott County Outpatient Clinic.  The 
final diagnoses included psychotic disorder secondary to 
substance abuse, polysubstance abuse in early full remission 
and antisocial personality disorder.  On Axis IV, stressors 
were indicated to included chronic mental illness, history of 
noncompliance with medication, polysubstance dependence and 
no family support.  On Axis V the GAF score was 60.  

At the time of discharge the veteran was on Prozac 20 mg. 
p.o. q.d., Prolixin Decanoate 25 mg. 1 cc. q. 2 weeks, 
Cogentin 1 mg. p.o. q.h.s., Albuterol inhaler two puffs 
q.i.d. and Ativan 2 mg. p.o. or IM q. 4 hours pm for 
agitation or dangerous behavior.  The veteran was discharged 
to himself from the facility and was given an appointment for 
follow-up at KRCC Knott County Outpatient Clinic.  

Analysis

PTSD

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD:  
medical evidence establishing a clear diagnosis of the 
condition; credible evidence that an inservice stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the inservice stressor.  If 
a claimed inservice stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1998); see also 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well-grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination by 
a panel of two psychiatrists, and the RO has obtained 
numerous private medical records as well as a report from 
USASCRUR.  The veteran also provided testimony at a personal 
hearing at the RO.  Therefore, the Board finds that the 
record is complete and that there is no further duty on the 
part of VA to assist the veteran in developing his well-
grounded claim, as mandated by 38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnosis of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

An attempt was made by the RO to obtain independent 
verification of the stressor incidents from the USASCRUR.  
However, they were unable to confirm the veteran's claimed 
stressors.  The major precipitating events the veteran claims 
to have caused his PTSD involved the death of a Vietnamese 
soldier by burning, the death of a "friend," and a 
rocket/mortar attack on an ammo dump while on guard duty.  
The veteran was not able to provide the name of the 
Vietnamese soldier who was killed or the date of this 
incident.  The veteran testified that he was not in combat in 
Vietnam, nor did he claim to have witnessed the death of his 
"friend."  While the veteran reported experiencing fear 
while on guard duty from a mortar attack, he could not recall 
the specific date or incident which could be verified by 
USASCRUR.  While USASCRUR noted that morning reports could be 
requested, morning reports are used to verify daily personnel 
actions such as wounded in action, killed in action, missing 
in action or transfers.  The veteran did not furnish any 
information which could be verified in this manner.


The veteran's military personnel records indicate that he was 
in Vietnam for less than six months and that his duty 
assignment was that of cook.  As such, his duties were not 
combat related and his work details would not necessitate 
exposure to combat.  To that extent, the veteran has not 
furnished the VA with any objective evidence to show the 
contrary.  In fact, the veteran stated on several occasions 
that he was never involved in any combat actions, other than 
the single mortar/rocket attack while on guard duty.  As 
noted above, the veteran was not awarded any medals for valor 
or any citations indicating that he was exposed to situations 
involving combat with the enemy.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provide detailed 
information, as requested by the RO in January 1996, which 
could be used to attempt verification of alleged stressors 
through USASCRUR or by morning reports.  Without such 
information, there is nothing the VA can do to assist with 
verification of stressors.  The duty to assist is not a one-
way street.  Wood, supra.  Inasmuch as there is no credible 
supporting evidence to corroborate the occurrence of the 
alleged stressors, the claim must be denied.  

Increased Rating

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability. Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  An emotionally sick veteran 
with a good work record must not be under evaluated, nor must 
his condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.130 (1995) (as in effect prior to November 7, 
1996).  

Under the regulations pertaining to the veteran's service-
connected psychiatric disability in effect prior to November 
7, 1996 was as follows:  

Active psychotic manifestations of such 
   extent, severity, depth, persistence 
or 
   bizarreness as to produce total social 
and
   industrial inadaptability................................ 
100 With lesser symptomatology such as to 
   produce severe impairment of social 
and
   industrial adaptability.................................... 
70 Considerable impairment of social and 
   industrial adaptability.................................... 
50 Definite impairment of social and 
industrial
   adaptability................................................ 30 Mild 
impairment of social and industrial
   adaptability................................................ 10 

38 C.F.R. 4.132 (1995)  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The United States Court of Veteran's 
Appeals has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In view of the decision in this case, the veteran 
will not be prejudiced by not considering his case under the 
revised criteria.  

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the United 
States Court of Veterans Appeals (Court), stated that the 
term "definite," used in a 30 percent schedular evaluation, 
was qualitative in nature, whereas the rating criteria for 
the other evaluative percentages (i.e., total, severe, 
considerable, and mild) were quantitative.  The Court 
remanded the case to the Board for a statement of reasons and 
bases, to detail how the term "definite" could be applied 
in a quantitative manner. Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).  

The evidence indicates that the veteran has not had 
substantially gainful employment since approximately 1985.  
Although the veteran testified in November 1992 that he 
attempted to work in 1990 and 1991, he stated that he was 
unable to maintain steady employment because of back pain and 
stress.  The evidentiary record also indicates that the 
veteran was awarded disability benefits by the Social 
Security Administration in 1987 because of his schizophrenia.  

The veteran's GAF scores at various times during the pendency 
of this appeal ranged from 30 to 70, with the most recent 
score of 60 in March 1998, following a period of 
hospitalization that began in December 1997.  The GAF is 
probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  VA regulation prior 
to November 7, 1996, provided for use of DSM-III diagnostic 
criteria, a multi-axial system of diagnosis.  38 C.F.R. § 
4.125 (1996).  Thus, reference to a GAF score is not reliance 
by the Board on medical treatise of which the veteran must be 
notified.  See Thurber v. Brown, 5 Vet. App. 119 (1993).  

A GAF score between 51 and 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Whereas, a GAF score of 
30 contemplates the inability to function in most all areas 
or behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment.

While the most recent GAF score suggested that the veteran's 
schizophrenia caused only moderate difficulty in social and 
occupational functioning, the totality of the evidence 
indicates that industrial impairment is more significantly 
impaired.  The veteran has not been substantially gainfully 
employed for many years and has required frequent periods of 
hospitalization over the last couple of years.  The Board is 
cognizant of the fact that the veteran's need for 
hospitalizations were often precipitated by polysubstance 
abuse.  Nevertheless, he has consistently displayed psychotic 
symptomatology.  It should also be noted that a VA clinical 
psychologist testified in 1992, that the veteran was totally 
disabled due to his service-connected psychiatric disorder.  
The undersigned finds the doctor's opinion persuasive, 
particularly in light of the fact that there is no medical 
opinion to the contrary.   

The predominant picture of the veteran's recent medical 
history shows that he has total social and industrial 
impairment and, therefore, his schizophrenia does warrant a 
higher evaluation.  The veteran's psychiatric symptoms, 
particularly his auditory hallucinations, appear to present a 
danger to himself and possibly to other.  Therefore, the 
undersigned finds that his schizophrenia is such that it more 
closely approximates the criteria for a 100 percent schedular 
rating.  


ORDER

Service connection for PTSD is denied.  

An increased schedular rating to 100 percent under the 
criteria in effect prior to 

November 7, 1996 for the veteran's service-connected 
schizophrenia is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

